 

 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

 

we

 

X DATE FILED: 28 [- Y

AUTOMATED MANAGEMENT SYSTEMS, INC.,

 

 

Plaintiff,
-against- : ORDER

RAPPAPORT HERTZ CHERSON : 16-CV-4762 (LTS)(KNF)
ROSENTHAL, P.C., WILLIAM RAPPAPORT,
STEVEN M. HERTZ, ELIOT J. CHERSON,
MICHAEL C. ROSENTHAL, and

BRANKO RAKAMARIC,

Defendants.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

A telephonic conference was held on February 4, 2020. As a result of the discussion had during
the conference, IT IS HEREBY ORDERED that:
1. the parties shall revise their proposed protective order and submit same to the Court for

its review and approval;

2. all discovery, of whatever nature, be initiated so as to be completed on or before May 4,
2020; and
3. a telephonic status conference will be held with the parties on April 9, 2020, at

5:15 p.m. The parties shall call in to (888) 557-8511 and, thereafter, enter access code
4862532.
Defendant Branko Rakamaric, who is proceeding pro se, failed to participate in the ordered
telephone conference. See Docket Entry No. 188. The parties are reminded that failing to comply with a
court order may result in sanctions, including the dismissal of an action.

Dated: New York, New York SO ORDERED:

February 5, 2020 ~ .
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
